   Case:Case
         19-1764
             2:15-cv-01101-CMR
                   Document: 003113351768
                                Document 84 Page:
                                             Filed 109/18/19
                                                        Date Filed:
                                                             Page 09/18/2019
                                                                    1 of 1



    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 19-1764

                            Olaniyan Adefumi v. Sharon Lim

                        (U.S. District Court No.: 2-15-cv-01101)


                                         ORDER

      Pursuant to Fed. R. App. P. 3(a) and 3rd Cir. LAR 3.3 and Misc. 107.1(a), it is

       ORDERED that the above-captioned case is hereby dismissed for failure to
timely prosecute insofar as appellant failed to pay the requisite fee as directed. It is

     FURTHER ORDERED that a certified copy of this order be issued in lieu of a
formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: September 18, 2019
TMM/cc: Olaniyan Adefumi
Ms. Kate Barkman
                                                           A True Copy:
Zachary G. Strassburger, Esq.

                                                           Patricia S. Dodszuweit, Clerk
                                                           Certified Order Issued in Lieu of Mandate
